DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 91-107, 111-117 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110135570 based on an application by Janatpour et al. (Janatpour) in view of Jandus et al. (2014) J. CLIN. INVEST. 124: 1810-1820 (Jandus) or Hudak et al. (2014) Nat. Chem.Biol. 10: 69-75 (Hudak).  
The idea of antibody-enzyme conjugates, such as anti-tumor cell antigen antibodies and neuraminidase, is known.  See, for example, see Janatpour, which teaches ADEPT therapy at paragraphs 257+:

    PNG
    media_image1.png
    582
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    426
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    134
    293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    180
    294
    media_image4.png
    Greyscale


As Applicant argues, Janatpour may fail to explicitly teach the recited pharmacological activity of the recited conjugates, namely, the sialidase cleaves a sialic acid from the surface of the target cell.  However, as outlined above, antibody-enzyme conjugates, such as anti-tumor cell antigen antibodies and neuraminidase, is known in the art.  In this manner, any observed pharmacological activity, such as cleaving a sialic acid from the surface of the target cell, is a necessary aspect of the disclosed conjugates, see MPEP 2112.01 ("[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). . . "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See also, In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).  Therefore, notwithstanding Applicant’s arguments, the property of cleaving sialic acid from the surface of a target cell is an invariable aspect of those conjugates disclosed by Janatpour.
Therefore, difference between Janatpour and the claimed inventions is that Janatpour does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based the structure of the disclosed conjugates, and their inherent properties of cleaving sialic acid on the surface of target cells, Janatpour teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Nonetheless, it was known that enzymatic removal of sialic acids by treatment with sialidase can enhance NK cell-mediated killing of tumor cells (see Jandus, Hudak).  Therefore, sialic acid cleaving activity of neuraminidase would have been full anticipated by those of ordinary skill, and thus, prima facie obvious.


Claims 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over (Janatpour) in view of (Jandus) or (Hudak) in further view of:
Bhat et al., The Next Step in Homogenous Bioconjugate Development: Optimizing Payload Placement and Conjugate Composition, 2014, BioProcess International, downloaded from https://bioprocessintl.com/manufacturing/monoclonal-antibodies/next-step-homogenous-bioconjugate-development-optimizing-payload-placement-conjugate-composition/ on 7 June 2021 (BioProcess).

BioProcess demonstrates that the recited conjugation sites required by the instant claims were within the purview of those of ordinary skill, and thus, prima facie obvious:


    PNG
    media_image5.png
    703
    1006
    media_image5.png
    Greyscale




s 118-121 are rejected under 35 U.S.C. 103 as being unpatentable over (Janatpour) in view of (Jandus) or (Hudak) in further view of:
Chu et al. (2006) Am J Clin Pathol 126:534 (Chu); and
Mitir et al., Chemotherapy Research and Practice Volume 2012, Article ID 743193, 7 pages (Mitri); and 
Bosch, Xavier; Ramos-Casals, Manuel; Khamashta, Munther A. (2013). Drugs Targeting B-Cells in Autoimmune Diseases. Springer Science & Business Media. pp. 1–4 (Bosch); and
"Trastuzumab Product Approval Information - Licensing Action 9/25/98". U.S. Food and Drug Administration (FDA). 18 December 2015. Archived from the original on 28 January 2017. Retrieved 7 June 2021 (FDA).

Janatpour may not teach the cell surface targets and corresponding antibodies.  
However, CD20 is expressed in a vast majority of mature B-cell neoplasms and some cases of B-lymphoblastic leukemia/lymphomas, plasma-cell myelomas, Hodgkin lymphomas, T-cell neoplasms, and acute myeloid leukemias (AMLs). For example, 90% of B cell lymphomas stain positive for CD20 (Chu).
HER2 is overexpressed in 15-30% of breast cancers (Mitri).
Trastuzumab was approved for medical use in the United States in September 1998 for HER2 receptive positive cancer (breast cancer, see FDA).
Bosch and FDA demonstrate that Rituximab and Trastuzumab have been used clinically to target CD20 and HER2 positive cancers.  

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642